Name: Council Regulation (ECSC, EEC, Euratom) No 3178/76 of 21 December 1976 adjusting the rates laid down in Article 13 (9) of Annex VII to the Staff Regulations of officials of the European Communities applying to the daily subsistence allowance for officials on mission
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 12. 76 No L 359/9Official Journal of the European Communities COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3178/76 of 21 December 1976 adjusting the rates laid down in Article 13 (9) of Annex VII to the Staff Regula ­ tions of officials of the European Communities applying to the daily subsistence allowance for officials on mission THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1 . The rates given in Article 13 ( 1 ), (3) and (8) shall be increased by the following percentages : 24 % for missions to Germany, Belgium, Denmark, Luxemburg, the Netherlands, Paris or Strasbourg, 15 % for missions to France, except for Paris and Strasbourg, 6 % for missions to Ireland or the United Kingdom, 3 % for missions to Italy. Having regard to the Treaty establishing a single Council and a single Commission of the European Economic Community, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities as laid down in Regulation (EEC, Euratom, ECSC) No 259/68 ( ! ), as last amended by Regulation (ECSC, EEC, Euratom) No 2615/76 (2), and in particular Article 13 of Annex VII to those Staff Regulations and Articles 22 and 67 of those conditions of employment, Having regard to the proposal from the Commission , Whereas it appears advisable to adjust the rates of daily subsistence allowances for officials on mission in view of the movement which has taken place in costs ; Whereas it is for the Council , acting on a proposal from the Commission, to adjust the rates laid down in Article 13 of Annex VII to the Staff Regulations of officials of the European Communities in accordance with the procedure laid down in that Article, 2. The rates given in Article 13 (2) shall be increased by the following percentages : 24 % for missions to Germany, 22 % for missions to Paris or Strasbourg, 1 6 % for missions to the Netherlands, 1 2 % for missions to Belgium, France other than Paris and Strasbourg, or Luxembourg, 8 % for missions to Denmark, * ' 4 % for missions to Italy. HAS ADOPTED THIS REGULATION : Article 1 Article 2 With effect from 1 October 1976 the rates laid down in Article 13 (9) of Annex VII to the Staff Regulations shall be amended as follows : This Regulation shall enter into force on the day following its publication in tjie Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1976. For the Council The President A. P. L. M. M. van der STEE (') OJ No L 56, 4 . 3 . 1968 , p . 1 . (2 ) OJ No L 299, 29 . 10 . 1976 , p . 1 .